DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 05/25/2021.
Allowable Subject Matter
Claims 1-10, 14-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed staple retainer for use with a surgical staple cartridge unit, comprising:(a) a body having a first body side and a second body side, wherein the body is configured to be positioned within an aperture defined between an anvil and a deck of the staple cartridge unit such that the first body side confronts an anvil surface of the anvil having a plurality of staple forming pockets and the second body side confronts the deck, wherein the second body side is configured to retain staples within openings formed in the deck; (b) a first protrusion disposed at the first body side, wherein the first protrusion is configured to contact the anvil surface at a first location; and (c) a second protrusion disposed at the first body side, wherein the second protrusion is configured to contact the anvil surface at a second location spaced from the first location, wherein the first and second protrusions are configured to resiliently deflect toward the second body side in response to the staple retainer being positioned within the aperture of the staple cartridge unit, wherein the first and second protrusions are configured to cooperate with the second body side to maintain a predetermined distance between the anvil and the deck.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731